EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 pertaining to the Met-Pro Corporation 2008 Equity Incentive Plan of our report dated March 19, 2008 with respect to the consolidated financial statements of Met-Pro Corporation included in its Annual Report on Form 10-K for the year ended January 31, 2008 filed with the Securities and Exchange Commission. /s/ Margolis & Company P.C Margolis & Company P.C. Bala Cynwyd, PA December
